UNITED STATES DISTRICT COURT
                                                                                                     FILED
                                            FOR THE DISTRICT OF COLUMBIA                              JUN 1 1 2012
             Tira Misu,                                    )                                   Clerk, U.S. District & Bankruptcy
                                                                                              Courts for the District of Columbia
                                                           )
                            Plaintiff,                     )
                                                           )
                    v.                                     )
                                                           )
                                                                   Civil Action No.
                                                                                           12 0945
             United States District Judge                  )
             Robert Wilkins et al.,                        )
                                                           )
                                                           )
                            Defendants.                    )


                                               MEMORANDUM OPINION

                    This matter is before the Court on review of plaintiffs pro se complaint and application

             to proceed in forma pauperis. The application will be granted and the complaint will be

             dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a complaint upon a

             determination that the complaint is frivolous, fails to state a claim upon which relief may be

             granted, or seeks monetary damages from an immune defendant).

                    Plaintiff sues District Judge Robert Wilkins presumably of this Court and "all judges state

             & federal" for $10 million. Compl. Caption. She purports to sue defendants for treason but has

             stated no facts. A complaint is subject to dismissal as frivolous when, as here, it lacks "an

             arguable basis in law and fact." Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59

             (D.C. Cir. 1984). In addition, dismissal is warranted because judges are absolutely immune from

             lawsuits based on their official acts. Forrester v. White, 484 U.S. 219, 225 (1988); Stump v.

             Sparkman, 435 U.S. 349, 355-57 (1978); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir.

             1993). A separate Order of dismissal accompanies thisce~~lllfl           :;in"Jl.